Citation Nr: 0519831	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is of record.

On his June 2001 claim, the veteran appeared to raise a claim 
for service connection for his elbow.  This claim has not yet 
been adjudicated, and it is referred to the RO for all 
further appropriate action.

The Board notes that in April 2005 the veteran submitted 
additional medical evidence, after the issuance of the April 
2004 supplemental statement of the case (SSOC), which was the 
last adjudication of his claim.  The veteran's representative 
also submitted a waiver of initial review of this evidence by 
the RO.  Therefore, the Board will consider this evidence in 
this decision, and a remand to the RO is not necessary.


FINDING OF FACT

An April 2004 QTC audiological examination report showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
(Hz) that averaged 40 decibels in the veteran's service-
connection right ear, with a speech recognition of 92 
percent, corresponding to Level I hearing.  Pure tone 
thresholds averaged 41 decibels in the veteran's service-
connected left ear, with speech recognition of 88 percent, 
corresponding to Level II hearing.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 2000, the veteran underwent QTC examination of his 
hearing acuity.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
65
LEFT
15
15
15
35
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 in the left ear.  The 
diagnosis was hearing loss with tinnitus.

The veteran was scheduled for a QTC audiological examination 
in November 2002, but he did not report for the examination.

A November 2002 VA outpatient record shows the veteran had 
normal hearing in both ears from 250 to 1000 Hz, then sloping 
to severe sensorineural hearing loss.  Word recognition 
scores using the NU-6 test were reported.  The veteran was 
fitted for the hearing aids in December 2002.

The veteran was scheduled for a QTC audiological examination 
in January 2004, and did not show up as scheduled.

In April 2004, the veteran again underwent QTC examination.  
He noted that he had worn hearing aids since 2002.  He said 
he was not losing time from work because of his hearing.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
40
70
LEFT
25
20
30
45
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 in the left ear.

At his March 2005 Board hearing, the veteran said he had many 
problems hearing.  If he was looking directly at someone, he 
could read his or her lips.  If he was in another room, 
especially if the television was on, he would not hear.  He 
wore hearing aids prescribed by VA.  While he was driving, he 
could hear other horns if the radio was off, but not if it 
was on.  If someone was standing behind him, he could hear 
him or her only if he knew they were there.  His wife 
recently had suffered a seizure and called for him, but he 
could not hear her because he was in another room.  His last 
examination had been April 2004.  If he took out his hearing 
aids, his hearing would slowly improve a bit.  He wore the 
hearing aids all day.  He was due to see someone at VA in 
April 2005, for a hearing aid adjustment.

An April 2005 VA outpatient report shows the veteran was 
examined for his hearing.  The examiner did not transcribe 
the veteran's numerical audiological examination results.  
Therefore, based on the graph showing hearing levels, it 
appears that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
70
LEFT
25
30
35
60
75

Speech audiometry was found using the NU-6 test.
II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a June 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed January 2004 statement 
of the case (SOC) and April 2004 SSOC issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to a compensable rating for hearing loss.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the January 2004 SOC contained the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. 
§§ 3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Bilateral Hearing Loss

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code are set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If the minimum schedular evaluation 
requires residuals and the schedule does not provide a 0-
percent evaluation, a 0-percent evaluation is assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is for or against the claim, or 
is evenly balanced.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has on his life are 
respectfully noted by the Board.  In evaluating service-
connected hearing loss, however, ratings are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist, and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a) (2004).

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  38 C.F.R. § 4.86.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence shows that the veteran's bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern 
of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code (DC) 6100 (2004).  In situations where service 
connection has been granted for defective hearing involving 
one ear, and the veteran does not have total deafness in both 
ears, a maximum 10 percent evaluation is assignable where 
hearing in the service-connected ear is at level X or XI.  
Id.

The Board observes that only the June 2000 and April 2004 QTC 
examinations provided competent medical evidence.  The 
outpatient treatment records dated in November and December 
2002, while they diagnosed the veteran with hearing loss, did 
not provide results of an authorized audiological 
examination.  Furthermore, the April 2005 audiological report 
is also inadequate for rating purposes.  First, the examiner 
did not transcribe the results of the hearing acuity test.  
Therefore, while the Board can observe these results, to 
conclude what the actual hearing levels are would be 
speculative.  In addition, the report indicates that the word 
recognition test used was NU-6, not Maryland CNC, as required 
by the regulations.  See 38 C.F.R. § 4.85a.  Therefore, this 
evidence is not adequate for rating purposes.

The results of the June 2000 audiology examination indicate 
that there was an average pure tone threshold in the 
veteran's right ear of 29 decibels with speech recognition of 
96 percent, and an average of 31 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I, corresponding to the 
noncompensable disability evaluation which is currently 
assigned.

The results of the April 2004 examination indicate that there 
was an average pure tone threshold in the veteran's right ear 
of 40 decibels with speech recognition of 92 percent, and an 
average of 41 decibels with speech recognition of 88 percent 
in the left ear.  Evaluating these test scores based on Table 
VI, found at 38 C.F.R. § 4.85, reflects that the veteran's 
right ear hearing acuity is at Level I and his left ear is at 
Level II, corresponding, as above, to the noncompensable 
disability evaluation which is currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level V hearing in one ear and Level II hearing in the other 
ear, or Level III hearing in one ear and Level IV hearing in 
the other ear.  None of the findings on examination reflects 
that level of disability.  The Board notes that, while the 
April 2005 audiological examination report was not considered 
ratable for VA purposes, the estimated levels of hearing from 
the examiner's graph, when combined with the most recent 
results from the veteran's Maryland CNC word test, would also 
result in a noncompensable rating.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he needs hearing aids and must read lips to communicate well, 
but no specific compensation is provided based upon such 
factors; it is impairment of earning capacity that is 
paramount.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  See 38 C.F.R. § 4.85 (2004).  Here, the objective 
evidence is at the crux of the matter, and it provides no 
appropriate basis for granting compensation for the level of 
bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is reasonable doubt as to 
any material issue regarding the matter of an increased 
rating for the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


